                          UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA

BENJAMIN ESPINOSA,         )                      3:17-CV-0710-MMD-CLB
                           )
           Plaintiff,      )                      MINUTES OF THE COURT
                           )
     vs.                   )                      April 9, 2020
                           )
JAMES DZURENDA, et al.,    )
                           )
           Defendants.     )
__________________________ )

PRESENT: THE HONORABLE CARLA BALDWIN, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:                 LISA MANN             REPORTER: NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

      Plaintiff has filed several motions concerning the court’s orders ECF No. 72 & 75.
The court will address each motion in turn.

ECF No. 78 – Motion for clarification of ECF No. 72 & 75

       Plaintiff’s motion for clarification (ECF No. 78) is DENIED. The court’s orders ECF
No. 72 & 75 are clear and the court declines to infer or include any of plaintiff’s requests to
declare objections waived or exclude evidence. Defendants complied with the court’s
orders ECF No. 72 & 75 (ECF No. 79) as required.

ECF Nos. 81 & 82 – Motion to extend opposition to summary judgment and for court
order to execute renewal of documentary evidence

      Plaintiff’s motion to extend time to file an opposition to defendants’ motion for
summary judgment (ECF No. 81) is GRANTED. Plaintiff shall have until Monday, April
27, 2020 to file an opposition.

       Plaintiff is also requesting that the court issue and order to ensure an expeditious
review of the documents unseal in the Warden’s Office. Plaintiff’s request (ECF No. 82) is
DENIED at this time. The court assumes plaintiff will be able to review the documents by
following the proper prison procedure.

       IT IS SO ORDERED.                          DEBRA K. KEMPI, CLERK

                                          By:              /s/
                                                  Deputy Clerk
